 



Exhibit 10.21.7
SECOND AMENDMENT TO
PIER 1 IMPORTS, INC.
2006 STOCK INCENTIVE PLAN
     WHEREAS, Pier 1 Imports, Inc. has heretofore adopted the Pier 1 Imports,
Inc. 2006 Stock Incentive Plan (the “Plan”) effective March 23, 2006;
     WHEREAS, the Plan was amended by a First Amendment to the Pier 1 Imports,
Inc. 2006 Stock Incentive Plan effective June 22, 2006;
     NOW, THEREFORE, the Plan is amended as follows:
     1. The term “Director Annual Retainer Payment” means the portion of a
Director Compensation Payment that includes the Director’s base annual retainer
payment, excluding any payments for meeting fees and/or retainer payments for
any committee chair position or the chairman of the board position.
     2. Each Director who is not an employee currently receives a percentage of
such Director’s Director Compensation Payment in the form of deferred stock
units in lieu of cash (for purposes of this Amendment, such percentage is
referred to as the “2007 Percentage”). The 2007 Percentage for each Director is
fifty percent (50%) of the Director Compensation Payment plus any additional
portion of the remaining fifty percent (50%) of such payment as elected by the
Director prior to January 1, 2007 for deferral in 2007. Effective as of March 4,
2007, the amount of deferred stock units credited a Director for 2007 shall be
in an amount equal to (i) 1.25 times the 2007 Percentage of the Director’s
Director Annual Retainer Payment divided by the Fair Market Value of a share of
Common Stock determined as of the date that such deferred Director Annual
Retainer Payment amount would otherwise have been paid to the Director in cash,
plus (ii) the 2007 Percentage of the Director’s Director Compensation Payment
(less the portion attributable to the Director Annual Retainer Payment) divided
by the Fair Market Value of a share of Common Stock determined as of the date
that such portion of the Director Compensation Payment amount would otherwise
have been paid to the Director in cash.
     3. Effective as of January 1, 2008, subsection (a) of Paragraph XI of the
Plan is replaced with the following:
          “(a) Director Deferred Stock. A Director Deferred Stock Unit Award
provides deferral of part or all of a Director’s Director Compensation Payment
into deferred stock units. Director Deferred Stock Unit Awards shall only be
available to Directors who are not employees. A Director Deferred Stock Unit
Award is a right to receive shares of Common Stock based upon a bookkeeping
entry referencing a value expressed by reference to shares of Common Stock. Each
Director who is not an employee (other than certain Directors who made
irrevocable elections in 1999 not to participate under the Pier 1 Imports, Inc.
Deferred Stock Program) may elect, in lieu of being paid any portion of a
Director Compensation Payment in

 



--------------------------------------------------------------------------------



 



cash, to be awarded deferred stock units in an amount equal to the dollar amount
of such Director Compensation Payment divided by the Fair Market Value of a
share of Common Stock determined as of the date that such deferred Director
Compensation Payment amount would otherwise have been paid to the Director in
Cash. Any such election shall be made in whole percentages, on a form prescribed
by the Company, at the same percentage for all components of the Director
Compensation Payment (i.e., such percentage would apply equally to the Director
Annual Retainer Payment and any other fees included in the Director Compensation
Payment). Any such election must be made on or before the December 31 of the
calendar year prior to the calendar year in which the services for the Director
Compensation Payment which such Director is deferring into deferred stock units
will be rendered, and any such election shall be irrevocable as of such
December 31. Any Director who elects to have all or any portion of such Director
Compensation Payment credited to such Director in the form of deferred stock
units, in lieu of being paid to such Director in cash, shall be awarded
additional deferred stock units in an amount equal to .25 times the dollar
amount of the deferred portion of the Director Annual Retainer Payment divided
by the Fair Market Value of a share of Common Stock determined as of the date
that such deferred Director Compensation Payment amount would otherwise have
been paid to the Director in cash.
     4. All terms used in this Second Amendment, unless specifically defined
herein, have the same meanings attributed to them in the Plan. As amended
hereby, the Plan is specifically ratified and reaffirmed.
     IN WITNESS WHEREOF, the party hereto has caused this Second Amendment to be
executed effective as of March 4, 2007.

                  PIER 1 IMPORTS, INC.    
 
           
 
  By:        
 
     
 
Gregory S. Humenesky    

 